Case 1:19-cv-01528-RGA Document 181-1 Filed 08/11/21 Page 1 of 3 PageID #: 11090




        EXHIBITS 20 - 25
     Redacted in Their Entirety
Case 1:19-cv-01528-RGA Document 181-1 Filed 08/11/21 Page 2 of 3 PageID #: 11091




                                 CERTIFICATE OF SERVICE

                I, Karen L. Pascale, Esquire, hereby certify that on August 11, 2021, I caused to

 be electronically filed a true and correct copy of the foregoing document with the Clerk of the

 Court using CM/ECF (which will send notification that such filing is available for viewing and

 downloading to all registered counsel), and in addition caused true and correct copies of the

 foregoing document to be served by e-mail upon the following counsel of record:

                Amy M. Dudash
                MORGAN LEWIS & BOCKIUS LLP
                1201 N. Market Street
                Suite 2201
                Wilmington, DE 19801
                Amy.dudash@morganlewis.com

                Jason C. White
                Scott D. Sherwin
                Michael T. Sikora
                James J. Kritsas
                Nicholas A. Restauri
                Karon N. Fowler
                MORGAN LEWIS & BOCKIUS LLP
                77 West Wacker Drive
                Chicago, IL 60601
                Jason.white@morganlewis.com
                Scott.sherwin@morganlewis.com
                Michael.sikora@morganlewis.com
                James.kritsas@morganlewis.com
                Nicholas.restauri@morganlewis.com
                Karon.fowler@morganlewis.com

                Counsel for Defendant Medacta USA, Inc.
Case 1:19-cv-01528-RGA Document 181-1 Filed 08/11/21 Page 3 of 3 PageID #: 11092




                                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                   /s/ Karen L. Pascale
                                   Karen L. Pascale (#2903)
                                   Robert M. Vrana (# 5666)
                                   Rodney Square
                                   1000 North King Street
                                   Wilmington, DE 19899-0391
                                   Telephone: 302-571-6600
                                   kpascale@ycst.com
                                   rvrana@ycst.com
                                   Attorneys for Plaintiff, Conformis, Inc.
